DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
Applicants’ title has been amended to better reflect the claimed invention.  The Title was amended by inserting “Having Characterized Back Coating Layer” after “Magnetic Tape”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be 

Applicants have filed several applications directed to similar inventive concepts.  This not impermissible but the Examiner has deemed that these Applications are not patentably distinct from one another for the reasons noted below.  In prior office actions in the below indicated applications, the Examiner has provided detailed analysis of each rejection and the secondary references relied upon therein.  In the interest of compact prosecution and the saving of trees, the Examiner will, instead, present the same information in an easy to read table format.
Each copending application or published patent recites a related characterization technique, structure or methodology on which novelty relies.  The below tables will break up the double patenting rejections by both the related characterization technique, structure or methodology and whether the rejection is non-provisional (i.e. over a published patent) or provisional (over a copending application only).  Each table will present the document the double patenting rejection is predicated on, which limitations are met (and by which claims) and which limitations are lacking in the document. After each table, the Examiner will lay out where the missing limitations are taught in the prior art as mere obvious modifications (again, this mirrors the prior double patenting rejections put forth in previous office actions in the copending Applications).
Non-provisional DP  Rejections predicated on delta S on the magnetic layer before/after ethanol/MEK/n-hexane cleaning





Patent
Tape or device and which claims
Magnetic layer with binder and FM powder
MEK cleaning and delta S limitations
Ethanol cleaning and delta S limitations
n-hexane cleaning and delta S limitations
Back coat
Backcoat protrusions












10,741,208
Mdm 1-6
Dev 7-12
Claim 1
See below
Claim 1
See below
Claim 5
See below


10,811,048
Tape 1-14
Dv 15-18
Claim 1
See below
See below
Claim 1
Claim 10
See below






Provisional DP Rejections predicated on delta S on the magnetic layer before/after ethanol/MEK/n-hexane cleaning




Copending Application
Tape or device and which claims
Binder-type magnetic layer w/ FM powder
MEK cleaning and delta S limitations
Ethanol cleaning and delta S limitations
n-hexane cleaning and delta S limitations
Back coat
Backcoat protrusions












16/857,502
Tape 1 – 7
Dev 8 – 14
Claim 1
Claim 1
See below
See below
Claim 6
See below


16/831,158
Tape 1-12
Dev 12-18
Claim 1
Claim 4
See below
See below
Claim 6
See below


THIS APP
Tape 1-5
Cart 6-10
Dev 11-15
Claim 1
Claim 3
See below
See below
Claim 1
See below


16/777,418
Tape 1-7
Cart 8-12
Dev 13-17
Claim 1
Claim 1
See below
See below
Claim 7
See below


16/368,199
Mdm 1 – 6
Dev 7 – 12
Claim 1
Claim 1
See below
See below
Claim 5
See below


16/777,368
Tape 1 – 7
Cart 8 – 12
Dev 13-17
Claim 1
See below
Claim 1
See below
Claim 7
See below


16/874,170
Mdm 1 – 7
Dev 8 – 14
Claim 1
See below
Claim 1
See below
Claim 6
See below


16/569,103
Mdm 1-13
Dev 14
Claim 1
See below
See below
Claim 1
Claim 8
See below


16/802,768
Mdm 1-11
Dev 12-19
Claim 1
See below
See below
Claim 1
Claim 10
See below




Regarding the requirement for a back coating layer and/or non-magnetic underlayer, Imaoka (U.S. Patent No. 8,535,817) teaches that these layers are conventional in magnetic tapes for improving the electromagnetic and running characteristics of a tape (col. 17, lines 45 – 63 and examples).
Regarding the distinction between the above documents which claim a device including the magnetic tape versus the presently claimed limitations directed solely to the tape, the Examiner notes that other than the use of a TMR head limitation, the device limitations are nominal and would not support a restriction requirement between the magnetic tape of claim 1 and the device of the document claims.  The use of MR, including TMR, GMR, etc., heads is nominal/old, as taught by Imaoka ‘817 (at least Title; Abstract; Examples; and col. 20, lines 1 – 14 and col. 26, lines 20 - 23).
It would, therefore, have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of the above cited documents in view of the secondary references indicated above to produce a magnetic tape meeting the claimed limitations and having improved dispersibility combined with good running characteristics and electromagnetic performance.
ethanol cleaning, n-heptane cleaning, n-hexane cleaning or MEK cleaning, the Examiner deems that MEK, n-heptane, n-hexane, and ethanol are known functional equivalents in suitable solvents for cleaning magnetic tapes, as taught by Otsuka (U.S. Patent App. No. 2002/0098280 A1) for use in removing foreign contaminants from magnetic media surfaces (Paragraphs 0004 – 0006 and 0025).  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, MEK, n-heptane (a hydrocarbon), n-hexane (a hydrocarbon) and ethanol are functional equivalents in the field of suitable cleaning agents for use on magnetic media/tapes.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Alternative to the above, Ozawa et al. (U.S. Patent No. 10,811,048), Kurokawa et al. (U.S. Patent No. 10,741,208), and Ozawa et al. (U.S. Patent App. No. 2019/0304498 A1) all disclose substantially identical magnetic recording media as claimed wherein a delta Spacing is calculated with MEK, ethanol and n-hexane cleaning to derive a means to characterize the lubricity on the surface of the magnetic layer inorder to achieve good electromagnetic performance even under extreme humidity and temperature conditions (see background and claims of above citations).
Regarding the number of protrusions formed on the backcoat, the Examiner notes that it is conventional to form protrusions on a back coating layer inorder to (1) facilitate the running properties of the tape, as the back coat touches the rollers during playback; (2) to imprint the same protrusions (inverted) onto the magnetic layer during roll-up of the tape, given that the backcoat of one rolling comes into direct contact with the magnetic layer of the next rolling; and (3) to improve the electromagnetic performance of the medium in toto, such as drop-outs, errors, SNR, etc.  The Examiner points to the following references for support of this position, as well as general teachings of similar/overlapping protrusion concentrations as presently claimed:
Kakuishi et al. (U.S. Patent App. No. 2009/0086368 A1) disclose a backcoat having 1 – 50 protrusions of a height of 50 nm or greater per mm2 (Abstract; examples; relevant disclosure to measuring methodology).  This includes examples with as low as 5 (example 3).
m2 and 600 or less of 75 nm in 6400 m2, noting almost exact same characterization methodology as Applicants, but a slightly higher allowed protrusion count (800-1500 versus <700) (Abstract; examples; and methodology).  However, Kato was published in 2005 and tremendous changes in head-media spacing has occurred since then and Applicants’ effective filing date of March 20, 2020 or even the potential effective filing date of March 22, 2019.  As such, optimization to smaller protrusion numbers for the 50 – 75 nm range would have been well within the knowledge of a person of ordinary skill in the art and it is noted that Kato clearly teaches that such values are achievable (e.g. see comparative example 1).
Ejiri et al. (U.S. Patent App. No. 2004/0214046 A1) disclose a backcoat having 10 – 200 projections of a height from 50 – 100 nm per 8100 m2 and 10 or fewer projections with heights over 100 nm (Abstract; examples; and methodology).  All of their examples would appear to necessarily fall within the claimed ranges.
None of the above explicitly teach the exact same protrusion profile as claimed.  However, all of the above teach the importance of controlling the protrusion profile on the back coating layer to values that encompass/overlap/fully appear to fall within the claimed protrusion profile characteristics (see citations above).  Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the claimed back coating protrusion profile characteristics through routine experimentation, especially given the teaching in the references above regarding the desire to tailor the back coating protrusion profile to similar profile characteristics to ensure that the back coating layer provides for a magnetic tape having excellent running characteristics and electromagnetic performance.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 – 7, 10 – 12 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamaga et al. (U.S. Patent App. No. 2021/0012800 A1) in view of one or more of Kakuishi et al. (U.S. Patent App. No. 2009/0086368 A1), Kato (U.S. Patent App. No. 2005/0053804 A1), and/or Ejiri et al. (U.S. Patent App. No. 2004/0214046 A1).
Regarding claims 1 and 2, Yamaga et al. disclose a magnetic recording tape (Abstract) comprising a non-magnetic support (Figures, element 11); a magnetic layer (element 13) that includes ferromagnetic powder on one surface side of the non-magnetic support (Figures); and a back coating layer (element 14) that includes non-magnetic powder on the other surface side of the non-magnetic support (examples/back coat layer disclosure); wherein the ferromagnetic powder is hexagonal strontium ferrite or e-iron oxide powder (the Examiner notes that both are conventional, high performance magnetic powders, but also explicitly taught by Yamaga et al. in Paragraph 0057); and wherein the backcoat layer has protrusions (Paragraph 0097 and Figures).
Yamaga et al. fail to disclose the exact protrusion profile for the back coating layer.
However, regarding the number of protrusions formed on the backcoat, the Examiner notes that it is conventional to form protrusions on a back coating layer inorder to (1) facilitate the running properties of the tape, as the back coat touches the rollers during playback; (2) to imprint the same protrusions (inverted) onto the magnetic layer during roll-up of the tape, given that the backcoat of one rolling comes into direct contact with the magnetic layer of the next rolling; and (3) to improve the electromagnetic performance of the medium in toto, such as drop-outs, errors, SNR, etc.  The Examiner points to the following references for support of this position, as well as general teachings of similar/overlapping protrusion concentrations as presently claimed:
2 (Abstract; examples; relevant disclosure to measuring methodology).  This includes examples with as low as 5 (example 3).
Kato (U.S. Patent App. No. 2005/0053804 A1) disclose a backcoat having 800-1500 projections of 50 – 75 nm per 6400 m2 and 600 or less of 75 nm in 6400 m2, noting almost exact same characterization methodology as Applicants, but a slightly higher allowed protrusion count (800-1500 versus <700) (Abstract; examples; and methodology).  However, Kato was published in 2005 and tremendous changes in head-media spacing has occurred since then and Applicants’ effective filing date of March 20, 2020 or even the potential effective filing date of March 22, 2019.  As such, optimization to smaller protrusion numbers for the 50 – 75 nm range would have been well within the knowledge of a person of ordinary skill in the art and it is noted that Kato clearly teaches that such values are achievable (e.g. see comparative example 1).
Ejiri et al. (U.S. Patent App. No. 2004/0214046 A1) disclose a backcoat having 10 – 200 projections of a height from 50 – 100 nm per 8100 m2 and 10 or fewer projections with heights over 100 nm (Abstract; examples; and methodology).  All of their examples would appear to necessarily fall within the claimed ranges.
None of the above explicitly teach the exact same protrusion profile as claimed.  However, all of the above teach the importance of controlling the protrusion profile on the back coating layer to values that encompass/overlap/fully appear to fall within the claimed protrusion profile characteristics (see citations above).  Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the claimed back coating protrusion profile characteristics through routine experimentation, especially given the teaching in the references above regarding the desire to tailor the back coating protrusion profile to similar profile characteristics to ensure that the back coating layer provides for a magnetic tape having excellent running characteristics and electromagnetic performance.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Regarding claim 5, Yamaga et al. disclose non-magnetic underlayers meeting the claimed limitations (Figures, element 12 and relevant disclosure thereto).
Regarding claims 6, 7, 10 – 12 and 15, these limitations are met for the reasons noted above, noting that the claimed ‘cartridge’ and ‘apparatus’ are nominal preamble limitations and Yamaga et al. disclose an encompassing apparatus (Figure 5).

Claims 3, 4, 8, 9, 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamaga et al. in view of Kakuishi et al., Kato, and/or Ejiri et al. as applied above, and further in view of Tanaka et al. (U.S. Patent App. No. 2012/0045664 A1) and 
Yamaga et al., Kakuishi et al., Kato, and/or Ejiri et al. are relied upon as described above.
None of the above disclose the claimed delta S requirement.
However, Tanaka et al. (U.S. Patent App. No. 2012/0045664 A1) disclose controlling the Spacing on the magnetic layer side after cleaning with n-heptane.  As noted previously in the double patenting rejections, substitution of MEK, ethanol, n-hexane, and n-heptane are known functionally equivalent cleaning agents and, as such, would have been obvious to a person of ordinary skill in the art.  Specifically, the Examiner deems that MEK, n-heptane, n-hexane, and ethanol are known functional equivalents in suitable solvents for cleaning magnetic tapes, as taught by Otsuka (U.S. Patent App. No. 2002/0098280 A1) for use in removing foreign contaminants from magnetic media surfaces (Paragraphs 0004 – 0006 and 0025).  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, MEK, n-heptane (a hydrocarbon), n-hexane (a hydrocarbon) and ethanol are functional equivalents in the field of suitable cleaning agents for use on magnetic media/tapes.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Tanaka et al. disclose the desire to have the difference in the Spacing before and after cleaning to be as low as 1 nm (at least Abstract and examples) in order to produce a recording medium having superior recording/reproducing characteristics and running properties (examples and Paragraph 0002), which is deemed to be equivalent to teaching a difference in Spacing to be within the claimed range as obvious to a person of ordinary skill in the art, as the claimed range still teaches the same concept of very small, but non-zero, Spacing difference between the before and after washing steps.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device Yamaga et al. in view of Kakuishi et al., Kato, and/or Ejiri et al. to meet the claimed Spacing limitations as taught by Tanaka et al. and Otsuka, as such Spacing requirements lead to improved recording/reproducing characteristics and running properties.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Other than the double patenting rejections noted above, the Examiner notes that Applicants have provided affidavits to overcome the equivalency position in the 103 art rejections on claims 3, 4, 8, 9, 13 and 14.  Similar submissions would overcome the 103(a) rejection on these claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
September 8, 2021